PER CURIAM.
We affirm the contempt order herein except for the portion imposing incarceration which we reverse. On remand, the trial court has three options: (1) criminal contempt proceedings as recommended by the general master; (2) further proceedings for *972civil contempt to show proof of present ability to pay the purge amount; and (3) a non-incarcerative remedy such as those outlined in Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). We urge the trial court on remand to make part of the record the prior history of proceedings involving these parties, because this court has been limited in its review by the lack of a complete record of what has transpired heretofore.
GLICKSTEIN, STONE and WARNER, JJ., concur.